 In the Matterof PHELPS - DODGECORPORATIONandINTERNATIONALUNION OF MINE,MILL &SMEIICERWORKERS,CIOCase No. R-4776.-Decided March 24, 1943Jurisdiction:copper miningand milling industry.Investigation and Certification of Representatives:existence of question: year-to-year contractfound no barwhen notice of rivalclaim of representation wasgiven priorto its automatic renewal date ; electionnecessary.Unit Appropriate for Collective Bargaining:industrial unit found appropriateand separate craft units found inappropriatewhen craftorganizations hadformerly bargainedthrougha collective agreement.Mr. Willard Y. Morris,for the Board.Mr. Francis J. Ryley,of Phoenix, Ariz., for the' Company.Mr. Orville Larson,of Miami,Ariz.,Mr. Verne Curtis,of SilverCity, N. Mex.,Mr. George Knott,of Safford, Ariz., for the SmelterWorkers.Mr. Paul M. PetersonandMr. E. C. DeBaca,of Miami, Ariz., andMr. A. F. Cadena,of San Antonio, Tex., for the AFL Unions.Mr. William C. Carroll,of Los Angeles, Calif., for the OperatingEngineers.Mr. Alfred Shackelford,of Tucson, Ariz., for the I. B. E. W.Mr. W. D. Taylor,of Tucson, Ariz., for the Boilermakers.Mr. Howard D. Grant,of Tucson, Ariz., for the Teamsters.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by International Union of Mine; Mill &Smelter Workers, CIO, herein called the Smelter Workers, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Phelps Dodge Corporation, Morenci,Arizona, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrank A. Mouritsen, Trial Examiner. Said hearing was held atMorenci, Arizona, on January 18, 19, and 20, 1943.At the commence-48 N. L.R. B., No. 58-489 490DECISIONS OF. NAT,UONAL LABOR RELATIONS. BOARDment of the hearing, the Trial Examiner granted motions of Interna-tional Brotherhood of Blacksmiths, Drop" Forgers & Helpers Local-Union 621, herein called the Blacksmith'; International Brotherhoodof Boilermakers, Iron Shipbuilders, Welders & Helpers of America,Local, Union- 506, herein called the Boilermakers; United Brotherhood{the Carpenters; International Brotherhood of ElectricalWorkers,Local Union B-1254, herein called the L-B. E. W.; International Unionof Operating Engineers, Local Union 421, herein called the OperatingEngineers; Brotherhood of Railway Carmen of America, Lodge 432,herein called the Carmen; International Association of Machinists,Lodge 1130, herein called the I. A. M.; United Association of Plumbersand Steam Fitters, Local Union 679, herein called the Plumbers; In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen: &Helpers, Local Union 310, herein called the Teamsters; Clifton-MorenciMine, Mill & Smelter Workers Federal Labor Union 22852, hereincalled Local 22852; Clifton-Morenci Mill and Smelter Workers FederalLabor Union 22893, herein called Local 22893; and Clifton-Morenci--Metal' 'T'rades Council; -herein= called'the^MTC, 'to ' intervene. ' TheBoard; the Company, the Smelter Workers, and the AFL Union 1 ap-peared at and participated in the hearing, and all parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial err'orand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF. FACT —I.THE BUSINESS OF THE COMPANYPhelps Dodge Corporation is a New York corporation engaged inthe mining, milling, and smelting of copper in Arizona, New Mexico,and Mexico.We are here concerned with its operation at Moreno.Arizona, where it is engaged in the business, of mining, milling, andsmelting copper ores.During 1942, 7,713,896 tons of ore were minedat, the Morenci ,branch of the Company, all of which was shipped topoints outside the State of Arizona,, after going through a -smelting-process. -The Company admits that_it is engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labororganization affiliated. with the Congress of Industrial Organizations,admitting to membership employees of the Company.1Separate appearances were entered for the Operating Engineers,the I.B E W, 'theBoilermakers,and the Teamsters. PHELPS DODGECORPORATION491International Brotherhood of Blacksmiths, Drop Forgers & HelpersLocal Union 621; International Brotherhood of Boilermakers, IronShipbuilders, Welders & Helpers of America Local Union 506; UnitedBrotherhood of Carpenters and Joiners of America, Local Union 221;International Brotherhood of Electrical Workers, Local Union B-1254;InternationalUnion of Operating Engineers, Local Union 421;Brotherhood of Railway Carmen of America, Lodge 432; InternationalAssociation of Machinists, Lodge 1130; United Association of Plumb-ers and Steam Fitters, Local Union 679; International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers, Local Union 310;Clifton-Morenci Mine, Mill & Smelter Workers Federal Labor Union22852; Clifton-Morenci Mill and SmelterWorkers Federal LaborUnion 22893; and Clifton-Morenci Metal Trades Council are labororganizations affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company, and are sometimescollectively called herein the AFL Unions.III.THE QUESTION CONCERNING REPRESENTATIONOn November 11, 1941, the Company and the MTC and its affiliatedorganizations entered into an exclusive contract.The contract statesthat it is to continue in effect until November 11, 1942, and from yearto year thereafter unless notice to terminate is given by either partythereto not less than 30 days prior to any annual expiration date.OnAugust 31, 1942, the Smelter Workers requested the Company torecognize it as the exclusive representative of the Company's em-ployees.The Company refused this request.On November 9, 1942,the MTC and its affiliated organizations and the Company commencedbargaining negotiations for a new contract.No new agreement hasbeen signed between' the MTC and the Company.We find -that thecontract of November 11, 1941, is not a bar to a , determination ofrepresentatives at this time inasmuch as the Smelter Workers made itsclaim upon the Company more than 30 days prior to November 11,1942.Statements of the Regional Attorney and the Regional Director,introduced, into evidence,. indicate .that the Smelter Workers. and. the.AFL Unions each represents a substantial number of employees in theunit hereinafter found to be appropriate.22 The Regional Attorney reported that the Smelter workers presented 624 membershipapplication cards bearing apparently genuine signatures of persons whose names appearon the Company's pay roll of January 9, 1943.The Regional Director reported that theAFL Unions presented 762 dues payment records or membership application cards bearingthe names of persons who appear on the Company's pay roll of January 9,1943.Thereare approximately 2,043 employees in the appropriate unit. 492DECISIONS OF- NATIONAL LABOR RELATIONS, BOARDWe find,thatthe representation of-employees of the, Company, withinthe meaningof Section 9, (c) _and'Section2 (6) and (7) of the Act. - ,IIV.THE APPROPRIATE UNITEach of "the- AFL Unions, with the exce'ption'of Local 22852 andLocal 22893, seeks a bargaining unit composed of employees of theCompany 'engaged in an occupation bringing them within the juris-diction of such unions.Local 22852 urges a unit of the remainingp'r'oduction and maintenance employees working in the Company'smining departments, and Local 22893 would represent the remaining,employees who are not included in the units sought by the other AFLUnions and who are employed in the milling and smelting depart-ments.The Smelter Workers insists that only an industrial unit isappropriate; embracing all employees claimed by the AFL' Unions.The Company took no position with respect to the appropriate unit'or units.As stated above, on November 11, 1941, the Company upon therequest of, the. AFL Unions, entered, into a contract with the MTCand its comprising organizations.The AFL Unions involved hereinare all; members of the MTC. The recognition clause in the contractis as follows : "This agreement entered into on the 11th day of Novem-ber 1941 between the Company and the Metal Trades Department ofthe American Federation of Labor and its comprising organizations'hereinafter, referred to as the Union, representing individually andcollectively, the craft organizations affiliated with the metal trades, de-partment.",The contract further provides "This agreement covers theentire operations ,of Phelps Dodge Corporation, Morenci Branch."The contract is signed by the general manager of the Company andthe president and secretary of the MTC: None of the AFL Unions,with the exception of the MTC, are signatories to the contract.Thecontract provides that "The Company hereby agrees to recognize and,deal with the Union as the sole collective bargaining agent of all' of itsthe AFL Unions and,does not proVide for separate recognition of them:Prior.to the consummation of the agreement, the-Company demandedthat the AFL Unions present. evidence ,of membership.The MTCpresented membership application cards which, as one group, werechecked against a total pay roll of the Company.No separate-checkof, the' 'membership "of each of the AFL Unions among the groups'respectively claimed by each was made.A witness called by the.AFLUnions who negotiates or takes up any matter with the Company does 'PH LPSDOD09 CORPORATION493not doso asa representative. of one of the AFL Unions but as arepresentative of the MTC.-In ; our opinion, the recent history' of labor organization and collec-tive bargaining has been on. the -basis of an industrial unit.As statedabove, the AFL Unions, that is the .MTC and the intervening unionsaffiliated with it, have bargained with.the Company on the basis of anindustrial unit.The contract dated November 11, 1941, which con-cluded a period of negotiation between the MTC and' the Company,recognizes the AFL Unions, collectively and jointly, as the sole col-lective bargaining agent of all employees. In the agreement effectedbetween the AFL Unions and, the Company in November 1941, theAFL Unions recognized and accepted the appropriateness of an in-dustrial unit. It was not until the hearing in this case that the AFLUnions changed their positions and asked for separate units.There isno evidence in the record of any separate bargaining history by thecraft groups prior to the advent of the MTC and the securing by theMTC of an agreement covering all employees, and as stated above, thebargaining under the contract was on an industrial rather than a craftbasis.We conclude that the industrial unit is the appropriate one inthis case.$The Smelter Workers and the AFL Unions agree, and we find, thattechnical, supervisory, clerical, confidential, and railroad employeesand watchmen should be excluded from the appropriate unit.The Smelter Workers urges that: carpenters, laborers, janitors, andpainters who spend the majority of their time taking care of company-owned dwellings and office buildings in the town of Morepci be ex-cluded from the unit. The AFL Unions request that they be included.In view of the fact that such persons clearly perform maintenancefunctions and were apparently covered by the contract between theMTC and the Company, we shall include them in the unit.The Company has two employees who are engaged in drivingtrucks, used to collect garbage from company-owned dwellings in thetown of Morenci. The Smelter Workers urges that they be excludedfrom the unit and the AFL Unions that they be included. Since theSmelter Workers desires to represent- truck drivers of other depart-ments, and since it appears that these` employees have been covered bythe contract, we shall include the garbage truck drivers in the unit.We find that all production and maintenance employees in the min-ing,milling, and smelting operations at the Morenci branch of the3SeeMatter of Arkwright CorporationandTextileWorkers Union of America, (C. 1. 0.),36 N. L. R. B. 6S7;Matter of American Radiatbr & Standard Sanitary CorporationandUnited Electrical, Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations,35 N. L. R. B. 172;Matter of Todd-Johnson Dry Docks Inc.andIndustrial Union of Marine and Shipbuilding Workers of America, Local No.29, 18 N. L.R. B. 973. 494DECISIONS Q.V11NAT,LONAL'-I'uA:BOR 'RELATPONS BOARDCompany, including carpenters, laborers, janitors,, and painters work-ing on company-owned dwellings and office buildings, and garbagetruck drivers,. but excluding technical, supervisory, clerical, confiden-tial, and railroad-employees and,,watchmen, constitute a unit appro-priate for the purposes of collective bargaining, within the. meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question-concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject-to the limitations and additions set forth inthe Direction.DIRECTION OF.ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, ;of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of `the investigation to ascertain representa-tives for the purposes of collective bargaining with Phelps DodgeCorporation,Morenci, Arizona, an 'election by secret ballot shall beconducted,as early as possible, but not later' than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-second Region, acting in this,matter as agent for the National Labor Relations Board, and subjectto Article III, Section ' 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who,were employed during the pay-roll period immediately precedingthe, date of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at -the polls,but excluding'any,who. have since quit. or-been;discharged.for cause,to' determine whether they desire to be represented by InternationalUnion of Mine, Mill &- Smelter Workers, affiliated with the Congressof Industrial Organizations, or by the American Federation of Labor,for,the purposes of collective bargaining, or by 'neither.